DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Valance NETA World Back to the Basics Current Transformer Testing -in view of, Fall – Winter 2004, Pages 1-8 in view of Andrei US 6,011,381 A in view of Krok et al. US 2012/0249278 A1 (hereinafter referred to as Krok).

Regarding claim 1, Valence discloses a method for testing a transformer (fig. 6, pg. 6, Ratio-Verification Test) the method comprising: applying an input voltage (fig. 6, VM1=120v, pg. 6, Ratio-Verification Test) to any two secondary taps (fig. 6, X1, -X5, pg. 6, Ratio-Verification Test) of the transformer in order to induce a voltage in a primary winding of the transformer; measuring the induced voltage in the primary winding (fig. 6, VM2=0.5v, pg. 6, Ratio-Verification Test) measuring secondary voltages (fig. 6, test 1 through test 4, pg. 6, Ratio-Verification Test) in a plurality of secondary windings (fig. 6, H1-H2, pg. 6, Ratio-Verification Test) of the transformer; calculating a plurality of winding ratios based on the induced voltage measurement and the secondary voltage measurements (fig. 6, pg. 6, Ratio-Verification Test); and identifying all secondary taps based on the phase angle measurements and the plurality of winding ratios. 
Valence does not disclose measuring phase angles as a function of the secondary voltages and the induced voltage and identifying all secondary taps based on the phase angle measurements and the plurality of winding ratios.
Andrei disclose measuring phase angles as a function of the secondary voltages and the induced voltage (fig. 2-4, col. 5, ln. 11-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method to calculate the ratio and phase-angle between primary and secondary induced voltages at different tap positions, as taught in Andrei in modifying the method of Valence. The motivation would be to provide simple, reliable independent changes in both the voltage ratio and the phase-angle values.
Krok discloses identifying all secondary taps (fig. 5, module 96, par. [0027]) based on the phase angle measurements and the plurality of winding ratios.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tap position identification module estimates tap positions, as taught in Krok in modifying the method of Valence and Andrei. The motivation would be tap positions to provide a predefined voltage profile. 


Regarding claim 2, Valence, Andrei and Krok discloses the method of claim 1, 
 	Valence discloses wherein measuring the secondary voltages (see fig. 6,  pg. 6, Ratio-Verification Test) in the plurality of secondary windings of the transformer includes simultaneously measuring secondary voltages in the plurality of secondary windings of the transformer(see fig. 6,  pg. 6, Ratio-Verification Test). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Iwanusiw et al. US 2019/0227108 A1 (hereinafter referred to as Iwanusiw) in view of Krok.

Regarding claim 15, Iwanusiw discloses a system for testing a transformer (fig. 1, elm. 190, par. [0016]), comprising: a processor (fig. 4, elm. 410, par. [0048]); a memory  (fig. 4, elm. 430, par. [0048]) storing instructions that when executed by the processor cause the processor to: receive a measurement (fig. 1, measurement connections 112, transformer 110, par. [0018]), of an induced voltage of a primary winding (fig. 1, excitation connections 114, transformer 110, par. [0018] [0031]), measurements of voltages in a plurality of secondary windings (fig. 3, step. 315, 350, par. [0031], [0041]) of the transformer measurements of a plurality of phase angles (fig. 3, step 320, 335, 355, 370, par. [0033]-[0045]) between the voltage of the primary windings  and each of the voltages of the plurality of secondary windings; calculate a plurality of winding ratios (fig. 3, step 320, 335, 355, 370, par. [0033]-[0045]) based on the induced voltage measurement, the secondary voltage measurements, and the phase angle measurements; 
Iwanusiw does not disclose identify all secondary taps based on the phase angle measurements and the plurality of winding ratios.  
Krok discloses identifying all secondary taps (fig. 5, module 96, par. [0027]) based on the phase angle measurements and the plurality of winding ratios.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide tap position identification module estimates tap positions, as taught in Krok in modifying the method of Iwanusiw. The motivation would be tap positions to provide a predefined voltage profile.

Allowable Subject Matter

Regarding claim 8, the prior art of record does not teach alone or in combination a system for testing a transformer, comprising: a voltage source configured to apply an input voltage to a secondary winding of the transformer, wherein the input voltage is configured to induce a voltage in a primary winding of the transformer; a primary voltmeter configured to measure the induced voltage in the primary winding; a plurality of secondary voltmeters configured to measure voltage in a plurality of secondary windings of the transformer when the input voltage is applied; one or more phase angle meters to simultaneously measure a plurality of phase angles between the primary voltage and each of the plurality of secondary voltages; a controller operatively connected to the voltage source, the primary voltmeter, the plurality of secondary voltmeters, and the one or more phase angle meters, wherein the controller is configured to calculate a plurality of winding ratios based on the induced voltage measurement, the secondary voltage measurements, and the phase angle measurements, wherein the controller is further configured to identify all secondary taps based on the phase angle measurements and the plurality of winding ratios in combination with all other elements in claim 8.

Regarding claims 9-14 and 20, the claims are allowed as they further limit allowed claim 8.

Claims 3-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858